Title: 23d.
From: Adams, John Quincy
To: 


       About one half the Class are here at present: they have been coming in, quite slowly; and they will be chiefly here, I suppose, before the end of the Quarter. Yesterday afternoon, I met with Mr. Ware, and Bridge, upon the subject of the letter to New Haven; we thought it would be best for each of us to write, and to select from the three. Accordingly I wrote this evening. I made tea this evening, and at the same time quitted the club, for a number of substantial reasons.
       
      